Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner's amendment was given in a telephone interview with Eric G. King on 08/29/2022.
	The application has been amended as follows:
1.	(currently amended)  A charged particle microscope device comprising:
a charged particle microscope; and
an image processing unit, wherein
the image processing unit is implemented using a processor,
the charged particle microscope captures a plurality of captured images in such a way that each captured image has overlap regions in which adjacent captured images overlap each other,
the image processing unit
sets a corresponding point pair for the overlap region between the adjacent captured images,
sets predetermined constraint conditions for each captured image,
generates one wide-field image by calculating a relative misalignment amount between the captured images based on the corresponding point pair and the constraint conditions, by correcting the relative misalignment between the captured images based on the calculated misalignment amount, and by connecting the captured images to each other,
calculates reliability of connection of the captured images in a plurality of local areas set in the overlap regions, 
notifies a user of the local area having low reliability or the overlap region including the local area, and the set corresponding point pairs and the constraint conditions,
receives from a user a change of one or more corresponding point pairs and constraint conditions among the set corresponding point pairs and the constraint conditions based on a display of the reliability,
sets the corresponding point pairs and the constraint conditions which are changed, and
generates one wide-field image by calculating the relative misalignment amount between the captured images based on the changed corresponding point pairs and the constraint conditions, by correcting the relative misalignment between the captured images based on the calculated misalignment amount, and by connecting the captured images.

Allowable Subject Matter
Claims 1, 3-11, 13-22 are allowed.
The following is an examiner’s statement of reasons for allowance: The indicated allowable subject matter in the Non-Final Rejection mailed out on 06/14/2022 has been incorporated into the independent claims. None of the references along or in combination teaches the limitations recited in the independent claims as a whole.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANNA WU whose telephone number is (571)270-0725.  The examiner can normally be reached on Monday-Thursday 8:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YANNA WU/Primary Examiner, Art Unit 2611